Exhibit Toronto, May 13, 2008 No. 19/08 IAMGOLD REPORTS RECORD NET EARNINGS AND OPERATING CASH FLOW IN THE FIRST QUARTER 2008 Net earnings and operating cash flow increase 205% and 337%, respectively. For a full explanation of results, the unaudited interim Consolidated Financial Statements, Management Discussion & Analysis, and mine statistics, please see the Company’s website, www.iamgold.com “We are very pleased with the record revenue, net earnings and cash flow reported during the quarter. These results clearly demonstrate that IAMGOLD provides superior earnings and cash flow leverage to gold.We continued to bolster our financial position through cost improvements, divestitures of non-core assets and obtaining a debt facility. This financial strength means we have almost $0.5 billion in cash available to expand our production and resource base beyond our existing portfolio and is a step towards achieving our long term growth objective of doubling production within five years,”stated Joseph Conway,President& CEO. All amounts are expressed in US dollars, unless otherwise indicated. Highlights: n Net earnings increased by 205% to $34.4 million or $0.12 per share in the first quarter of 2008 compared to $11.3 million or $0.04 per share in the prior year period. n Record operating cash flow of $72.7 million in the first quarter of 2008, an increase of 337% compared to $16.7 million in the prior year period. Operating cash flow at Niobec increased by 48% to $13.6 million in the first quarter of 2008, compared to $9.2 million in the prior year period. n Gold production in the first quarter of 2008 was 234,000 ounces at an average cash cost of $476 per ounce compared to 219,000 ounces at an average cash cost of $416 per ounce in the prior year period. n Mining costs increased by $12.5 million compared to the prior year period. Increased royalty costs due to a higher gold price and the weaker US Dollar accounted for most of the increased costs, while the impact of rising fuel prices was mitigated by operating efficiencies. n Exploration and development spending of $16.7 million during the first quarter of 2008. n Strong cash and gold bullion position of $282.9 million (valuing gold bullion at market), provide the Company with significant financial flexibility for achieving its long term growth objectives of doubling production within the next five years. 1 Accomplishments: n $140 million five year revolving credit facility was obtained in April 2008 increasing the Company’s financial capacity. n An agreement to sell the La Arenaproject located in Northern Peru to Rio AltoMining Limited (“Rio Alto”)for a consideration of $47.6 million in cash and a 5.5% interest in Rio Alto was signed by the Company in May 2008. Rio Alto is required to obtain funding to complete the transaction.In addition, the Quebec Lithium property was sold to Black Pearl Minerals Consolidated Inc. for $1.2 million. n Significant progress was made on the 3.3 million ounce advanced exploration Westwood project in the Abitibi region of Northern Quebec. In May 2008, the Company announced positive results of its exploration program and its intentions to accelerate this key project to achieve its growth objectives. n Two collective agreements were successfully negotiated and ratified by the Company in May 2008 at Niobec. This was the seventh successful negotiation with its unions worldwide since the Company assumed the role ofoperator in late 2006. n The Company achieved two important safety milestones during the quarter. Sleeping Giant and Yatela have operated two years and one year, respectively, without a lost time injury. Throughout the Company, safety is a priority and eight mines reported no lost time injuries during the first quarter. “We continue to build on our financial and operating platform. This has resulted in significant achievements at the strategic, operational and tactical levels. The changes we have implemented will develop our core strength in finance, operations, business development, exploration, project development and our people,”stated Joseph Conway,President & CEO. Recent events: n The Company announced in January 2008 that the permits necessary to commence construction of the Camp Caiman project would not be granted despite the fact that the Company fulfilled all of the technical, environmental and legal obligations required. The Company is proposing alternative development programs which are being considered by the French government in addition to the preparation of other remedies.All existing exploration permits remain in effect. n In Ecuador, a mandate passed by the Constituent Assembly in April 2008 resulted in a moratorium on mining activities in the country for 180 days pending the completion of new mining legislation. The President of Ecuador has undertaken to engage in discussions with the Company, over the next several months, regarding terms and conditions for a mining concession at Quimsacocha. The Company will advance the work necessary to complete the Quimsacocha prefeasibility study scheduled for July 2008. As well, during the moratorium, technical, environmental and economic assessments, together with community and public relations programs will continue. If the Company is unable to reach agreement on a revised mining concession, there may be an adverse impact on existing rights and interests, the impact of which is difficult to assess at this time.Based on information currently available, the Company believes there is insufficient evidence to cause the Company to record an impairment.The Company will continue to monitor the situation. “Recent decisions regarding our projects in Ecuador (Quimsacocha) and France (Camp Caiman) are setbacks. Setbacks and delays are a reality within the resource sector as the business, environmental, and political landscape becomes more complex. Our particular strength as a company has been to develop and operate projects in both challenging and emerging environments. We are committed to continue to pursue the development of these and other strategic projects.”stated Joseph Conway,President & CEO. 2 Summarized Financial Results § ($000s) Q1 2008 % Change Q1 2007 Results of Operations Revenues 207,952 42 % 146,358 Mining costs 108,084 13 % 95,574 Depreciation, depletion and amortization 40,685 72 % 23,590 Earnings from mining operations 59,183 118 % 27,194 Earnings from working interests 10,893 73 % 6,284 Total earnings from operations and working interests (1) 70,076 109 % 33,478 Net earnings 34,373 205 % 11,285 Basic and diluted net earnings per share 0.12 200 % 0.04 Cash flows Operating cash flow 72,741 337 % 16,651 Basic and diluted operating cash flow per share (2) 0.25 317 % 0.06 Production Average realized gold price ($/oz) 899 39 % 648 Gold produced (000 oz – IMG share) 234 7 % 219 Cash cost ($/oz) (3) 476 14 % 416 (1) Total earnings from operations and working interests is a non-GAAP measure. Please refer to unaudited interim consolidated statements of earnings for reconciliation to GAAP. (2) Cash flow per share is a non-GAAP measure. (3) Cash cost is a non-GAAP measure. Please refer to the Supplemental Information attached to the MD&A for reconciliation to GAAP. Revenue was $208.0million for the current quarter, an increase of 42% compared to $146.4million in the first quarter of 2007, mainly due to higher prices for gold and ferroniobium.The rise in the average realized gold price of $899 per ounce in the first quarter of 2008 compared to $648 per ounce in the first quarter of 2007 increased revenues by $47.6million. We sold 229,000 ounces of gold during the first quarter of 2008 compared to 227,000 ounces of gold during the first quarter of 2007.In addition, Niobec revenues increased from $22.2million during the first quarter of 2007 to $32.7million during the first quarter of 2008, mainly due to increases in the selling price of ferroniobium. Mining costs were $108.1million for the first quarter of 2008, an increase of $12.5 million or 13% compared to $95.6million in the first quarter of 2007.Increased royalty costs due to higher gold prices contributed to a $6.2 million increase in mining costs. The weakening of the US Dollar increased our Canadian operations’ cost structure by $5.2 million. Operating efficiencies reduced the impact of the 66% increase in fuel costs since the first quarter of 2007. Net earnings were 205% higher than in the same period in 2007 due to higher prices for gold and ferroniobium. Operating cash flow for the first quarter of 2008 was $72.7 million compared to $16.7 million in the first quarter of 2007. The significant increase in operating cash flow was mainly driven by higher gold prices, higher volume of ounces sold, increased selling price of ferroniobium, partially offset by higher mining costs due to increased production.Cost improvement initiatives also contributed to the increased cash flow during the quarter. 3 PRODUCTION AND COSTS The table below presents the production attributable to the Company’s ownership in operating gold mines along with the weighted average cash cost of production. Production Cash Cost(1) Q1 2008 Q1 2007 Q1 2008 Q1 2007 (000 oz) (000 oz) $/oz $/oz Rosebel (95%) 72 46 488 505 Doyon (100%) 29 31 635 509 Sleeping Giant (100%) 18 17 414 330 Mupane (100%) 20 17 422 650 Sadiola (38%) 37 31 400 409 Yatela (40%) 17 35 403 180 Tarkwa (18.9%) 31 33 462 375 Damang (18.9%) 10 9 585 466 Total 234 219 476 416 (1) Cash cost per ounce is a non-GAAP measure. Please refer to the Supplemental Information attached to the MD&A for reconciliation to GAAP. Total attributable production reached 234,000 ounces in the first quarter of 2008, a 7% increase from the first quarter of 2007. Consolidated cash costs increased to $476 per ounce in the current quarter compared to $416 per ounce in the prior year period as a result of higher royalties of $25 per ounce from rising gold prices and higher mining costs of $35 per ounce due to cost pressures faced in the mining industry. The Company achieved success with a number of key cost reduction initiatives. This served to mitigate cost increases in known and forecasted changes in the global operating environment. The current quarter cash costs were higher than the 2008 cash costs guidance of $455 to $470 per ounce as a result of higher realized gold prices, higher price of oil and the strengthening of the Canadian dollar.
